Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1: maintaining, by the at least one computing device, interaction data associated with the application prototype in a storage, the interaction data comprising stored voice commands, actions to be performed in response to detection of respective stored voice commands, and at least one visual page; displaying, on a display device of the at least one computing device, the at least one visual page during a testing phase for the application prototype; capturing, by the at least one microphone, a non-phonetic voice command spoken in a language with a non-phonetic alphabet; communicating, in real time, the non-phonetic voice command to a speech-to- text service to convert the non-phonetic voice command into a non-phonetic text string in the non-phonetic 
The above claims are deemed allowable given the complex nature of utilizing non-phonetic with phonetic alphabet for speech to phonetic conversion and comparison as part of a prototype or developer mode in a test phase as precisely claimed. The closest prior art as a warranted combination produces a developer based system of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAN; Guiping et al.	US 20140379335 A1
Speech to non-phonetic text to phonetic text conversion

Peters; Stephen Douglas et al.	US 20140297282 A1
ASR developer systems

Phillips; Michael S. et al.	US 20110060587 A1
Trainable ASR models with display for correction

ZHENG; Sheng et al.	US 20170199870 A1
Pinyin and non-pinyin candidates

WANG; Xin et al.	US 20150370780 A1
Pinyin and non-pinyin candidates for selection




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov